Citation Nr: 1726621	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.   13-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 13, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from March 13, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1967 to January 1970.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a June 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Prior to March 13, 2013, the symptoms of the Veteran's service-connected PTSD resulted in at most, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Veteran experiences unwanted memories; sleep impairment to include nightmares; periods of anger and irritability; anxiety and depression; avoidance tendencies; difficulty concentrating; self-criticalness; occasions of paranoia; mild memory loss; and  occasions of episodes of suicidal ideation. 

2.  PTSD is productive of no more that deficiencies in most areas. 

3.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent, prior to March 13, 2013 is warranted for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  A disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA's duty to notify was satisfied by letters April 2005, July 2010, and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014).  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d (Fed.Cir. 2-15).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(2016).  The Veteran was afforded VA examinations in May 2005, November 2010, March 2011, and April 2011, which collectively, are adequate for adjudication purposes.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  During the hearing, the VLJ clarified the issues, explained the pertinent legal concepts and determined that there was no outstanding evidence.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

II.  Rating For PTSD

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social, and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Factual Background

The Veteran claims his service-connected PTSD warrants evaluations higher than the currently 50 percent and 70 percent ratings.  He contends that after returning from Vietnam he was very angry, aggressive, and addicted to heroin.  The Veteran took his anger out on everyone.  He got into fights that eventually ruined relationships and he could not maintain a job.  

A July 2008 VA Veteran Center Intake Assessment revealed that, the Veteran was diagnosed with PTSD with polysubstance drug addiction.  He reported symptoms such as isolation, loneliness, extreme anger, hyper-vigilance, sleep problems, and survivor guilt.  He admitted to his venting violent rage on other people, which caused extreme damage, which may have resulted in the death of others.  The Veteran indicated that he lost two relationships and has four children, although two of them have disowned him.  He denied having hallucinations, delusions, suicidal ideations, or homicidal ideations.  The examiner indicated that the Veteran's appearance was neat, his manner was friendly and cooperative, with average intelligence, his speech was appropriate, and his judgement was fair.  

A May 2010 VA psychological note, indicated that the Veteran reported that he was coping with severe anger and hyperarousal since his military service.  He indicated that his anger and "love of violence" resulted in two divorces and physical abuse of ex-partners and children.  He reported that he had severe nightmares once a week, hypervigilance, hyperarousal, and avoided movies, going outside in general, and talking about Vietnam.  He described himself as a person always "on guard" in that he checked his surroundings.  The Veteran reported that he did not have many people to talk to or rely on.  He reported that he isolated himself from others and had difficulty developing a support system since he stopped drinking and using drugs.  

A June 2010 letter, submitted by an extern from the San Francisco Veteran Affairs Medical Center (VAMC) PTSD clinic, indicated that the Veteran underwent a PTSD evaluation.  The evaluation revealed that the Veteran experienced avoidance and hyperarousal.  His most severe symptoms were clustered in avoidance and hyperarousal areas.  His report included symptoms of distressing dreams, sleep disturbances, avoidance of thoughts/feelings associated with his trauma, avoidance of crowds, avoidance of loud noises, avoidance of people associated with his traumatic experiences, an inability to recall aspects of the trauma, diminished interest in activities, estrangement, restricted affect, negative avoidance strategies of heavy substance use, and a sense of foreshortened future.  The Clinician-Administered PTSD Scale for DSM IV (CAPS) revealed that the Veteran was unable to maintain steady work due to hyperarousal symptoms and had significant difficulty sustaining attachments to partners and children.  

A July 2010 letter from a VA staff psychologist indicated that the Veteran suffered chronic combat-related PTSD associated symptoms of traumatic intrusion, hyperarousal, and avoidant behavior.  According to the examiner, these symptoms continue to cause major impairment in-several realms of functioning, most notably in interpersonal relationships (including occupational and familial functioning).  She reported that the symptoms appeared to interfere with the Veteran's ability to function interpersonally and occupationally. 

The July 2010 letter from his primary VA counselor, Dr. D.L., revealed that he had symptoms of "traumatic intrusion, hyperarousal, and avoidant behavior continue to cause major impairment in several realms of functioning, most notably in interpersonal relationships (including occupational and family functioning)."
In an August 2010 VA psychiatry outpatient note, the Veteran reported that he had distressing nightmares every two to three days. 

In November 2010, the Veteran was afforded a VA PTSD examination.  The examiner reported that the Veteran described chronic periods of a depressed mood, but denied neurovegetative symptoms of major depression or panic attacks.  The examiner noted that the Veteran had intermittent outpatient treatment with the VA since about 2006.  As noted by the examiner, the Veteran was appropriately dressed and groomed and was open and cooperative.  His mood and affect appeared to be congruent and appropriate to the current situation.  On examination, the Veteran's abstract reasoning, concentration, and long-term and short-term memory were within normal limits.  The Veteran complained of problems with his short-term memory, but these appeared to be common, relatively minor, and likely related to his sleep difficulties and problems with mild anxiety or depression.  The examiner diagnosed the Veteran with PTSD with secondary depression.  The Veteran was assigned a GAF score of 50.  

In a January 2011 statement in support of the claim, the Veteran wrote that, he met the criterion for a 70 percent evaluation for his PTSD disability.  

In a February 2011 letter Dr. D.L., stated that the Veteran continued to experience extreme difficulties in social, occupational, familial, and public realms.  She indicated that there were occasionally days he was unable to manage basic activities of daily living, such as getting out of bed, shaving, and showering.  She determined that he displayed chronic difficulties with memory, concentration, and focus which impaired his ability to make plans and follow through.  The Veteran reported frequent flares of anger in which he had vivid thoughts of acting out in violence, and though he had no intention or recent history of acting on these thoughts, such episodes were very upsetting for him, which often led him to immediately withdraw from interactions with others.     

In March 2011, the Veteran was afforded another VA PTSD evaluation.  The examiner noted that the Veteran was appropriately dressed and groomed and was open and cooperative.  He noted that the Veteran was capable of all independent activities of daily life, there were no impairments noted in communication, and no unusual motor movements or dysfunctional behavior patterns observed or reported.  The Veteran's mood and affect were described as congruent and the situation was appropriate.  He displayed abstract reasoning; his concentration, long and short-term memory was grossly within the normal limits; and there was no indication of any thought disorder or paranoia.  The Veteran denied any interim suicidal thoughts or self-destructive behaviors.  The Veteran's chief complaint was that he had nightmares and he was not able to sleep.  The Veteran stated, "I am a little bit better, I think before I act now."  The examiner noted that there were no significant changes in the Veteran's mental status since January 2011.  The examiner opined that the Veteran's current unemployment is primarily due to medical problems, age, and poor work and legal history versus current PTSD. 

In a June 2011 VA psychiatry outpatient note, the Veteran reported that he avoided thoughts and feelings associated with trauma on a daily basis.  The examiner concluded that the avoidance resulted in isolation and lack of connection with others. 

A July 2012 VA psychiatry treatment note, the Veteran's treating psychologist, indicated that the Veteran had a full range of PTSD symptoms.  The Veteran showed improvement with engaging in group therapy.  However, there was an increase in hyperarousal symptoms with surges of irritability and anger. 

An August 2012 VA psychiatry outpatient note, includes the Veteran's reports that he experienced increased anger after he stopped taking his medication.  He reported that he stopped taking the medication because "it was making him angry."  He indicated that his anger increased and he was easily irritated by others.  The Veteran further stated that he had increasing mental violent imagery when he was upset with others.    

An October 2012 VA psychiatry outpatient note, shows the Veteran's reports of mild improvement in his PTSD symptoms.  Although he reported improvement, he stated that he was still easily irritable and angry. 

In a March 2013 letter, VA Dr. D.L. relayed that she has treated the Veteran since March 2010.  She provided a summary of the Veteran's PTSD symptoms from 2010 to 2013.  She noted that the Veteran continued to experience extreme difficulties in social, occupational, familial, and public realms.  According to Dr. D.L., since 2010, the Veteran had consistently exhibited occupational and social impairment with deficiencies in most areas, including work, family relations, judgment thinking, and mood.  Lastly, she opined that it would be highly unlikely that the Veteran would be able to find a work setting that could successfully accommodate his degree of symptomatic distress and functional impairment.

On the March 2013 VA Form 9, the Veteran reported that since he has been back from Vietnam his PTSD and anger issues have prohibited him from maintaining gainful employment.  The Veteran stated that he has not been able to maintain a job longer than a year since 1969.  He reported that since that time, he had been fired from every job due to his outburst of anger.

In an April 2013 letter VA Dr. J.M.G., described the Veteran's PTSD symptoms deficiencies.  He described that the Veteran's PTSD symptoms as including suicidal ideation; obsessional rituals that interfere with routine activities; and intermittently illogical speech.  The Veteran also had symptoms of obscure or irrelevant speech; continuous panic or depression that affected his ability to function independently; and appropriately and effectively impaired impulse control.  The Veteran had unprovoked irritability with periods of violence and violent urges; spatial disorientation; had neglected his personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He opined that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood

The Veteran's son described his observations regarding the Veteran's PTSD symptoms in a May 2014 written statement.  His son stated that, he was not able to go camping with his father while growing up, because the wooded area would make his father nervous.  Also, he was not able to sleep near his father because he would occasionally thrash out in his sleep.  He recalled his father experiencing "flashbacks" of his time fighting in Vietnam.

In a May 2014 letter, the Veteran wrote that he was still unable to keep a job.  The Veteran reported that he still had trouble socializing with people. 

Also in May 2014, the Veteran submitted a VA Form.  He reported that he has not been gainfully employed since returning from Vietnam and never held a full time job.  He has never held any job full time due to his PTSD symptoms.  He indicated that he was not employable due to the severity of his PTSD and diabetes.  He noted that the only reason he was not able to re-enter the workforce were because of his symptoms of PTSD and specifically his inability to deal with authority.  

In May 2015 letter, Dr. D.L., his VA psychologist, stated that she evaluated the Veteran on a weekly basis during his PTSD group psychotherapy consultation.  She opined that due to severe and chronic PTSD, the Veteran had demonstrated pervasive occupational and social impairment with deficiencies in most areas since at least March 2010, with dramatic worsening of symptoms and functionality beginning in August 2012, which led to total and social impairment since March 2013.  She also, noted that the Veteran's symptoms continued to include control with associated poor judgment, poor problem-solving skills, and noticeable impairment in thought process, and communication.  According to Dr. D.L., the Veteran had significant problems with anhedonia, depressed mood, inability to access loving emotions, and emotional estrangement from family members and friends, and reported that there are occasionally days when he is unable to manage basic activities of daily living, such as getting out of bed, shaving, and showering.  He also exhibited chronic difficulties with memory-concentration, and focus which impair his ability to make plans and follow through, and to communicate effectively with others.  She stated that she could not envision that he would be able to work in a setting that would successfully accommodate with his degree of symptomatic distress and functional impairment.

In June 2016, the Veteran testified that his PTSD has caused him to have no social life or employment.  He complained that because of his PTSD he has nightmares every night, flashbacks, and delusions or hallucinations two or three times a week.  He reported that he has not worked since 1992 and his highest level of education is the 9th grade.  The Veteran testified that he has no additional education or training; he only worked as an infantryman during service and in the construction field after his discharge from service.

Legal Analysis      

Prior to March 13, 2013

Upon review of the evidence of record, for the period prior to March 13, 2013, the Board concludes that the evidence warrants an initial 70 percent disability rating.
 
As discussed above, during the July 2008 VA assessment the Veteran reported traumatic events that happened while in service and that the military ruined his life.  He reported symptoms such as isolation, loneliness, extreme anger, hyper-vigilance, sleep problems, and survivor guilt.  He admitted to his violent rage on other people, which caused extreme damage.  In a May 2010 VA psychological patient care note, the Veteran reported that he was coping with severe anger and hyperarousal since his military service.  He reported that he had severe nightmares once a week, hypervigilance, hyperarousal, and avoidance of movies, going outside in general, and talking about Vietnam.  He described himself as always "on guard" checking his surroundings and does not have many people to talk to or rely on.  He tended to isolate himself from others and has had difficulty developing a support system.  A November 2010 VA PTSD examination indicated that the Veteran complained of problems with his short-term memory, but these appeared to be common, relatively minor, and likely related to his sleep difficulties and problems with mild anxiety or depression.  

In March 2013, VA psychologist and the Veteran's primary counselor Dr. D.L., state that the Veteran continued to experience extreme difficulties in social, occupational, familial, and public realms.  The Veteran reported that there were occasionally days he was unable to manage basic activities of daily living, such as getting out of bed, shaving, and showering.  The Veteran exhibited chronic difficulties with memory, concentration, and focus which impaired his ability to make plans and follow through.  Also in 2013, DR. J.M.G. indicated that the Veteran had symptoms of obscure or irrelevant speech; continuous panic or depression that affected his ability to function independently; and appropriately and effectively impaired impulse control.  The Veteran had unprovoked irritability with periods of violence and violent urges; spatial disorientation and suicidal ideation; obsessional rituals that interfere with routine activities; and intermittently illogical speech.  

Taken as a whole, the Board finds that prior to March 13, 2013, the Veteran's PTSD symptoms, and disability picture are of the level of severity contemplated in an excess disability rating in excess of 70 percent for the Veteran's service-connected PTSD.  The evidence of record indicates the Veteran had an occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, with occasional suicidal ideation; depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. As such, the Board concludes that a disability rating of 70 percent is assigned for the Veteran's initial rating for PTSD prior to March 13, 2013 is warranted.

In summary, prior to March 13, 2013, the competent, lay and medical evidence reflects the Veteran's PTSD is productive of deficiencies in most areas.

70 Percent

The Veteran now has a uniform 70 percent evaluation.  An issue that remains is whether an evaluation in excess of 70 percent is warranted.  Upon review of the evidence of record, the Board concludes that the evidence does not warrant a disability rating in excess of 70 percent for the Veteran's PTSD.  

The evidence of record does not reflect a 100 percent disability rating.  The Veteran's PTSD symptoms at most were a social impairment to include symptoms such as, control with associated poor judgment, poor problem-solving skills, and noticeable impairment in thought process and communication.  He displayed significant problems with anhedonia, depressed mood, inability to access loving emotions, and emotional estrangement from family members and friends, and he reported that there are occasionally days when he is unable to manage basic activities of daily living, such as getting out of bed, shaving, and showering.  He also demonstrated chronic difficulties with memory concentration, and focus which impair his ability to make plans and follow through, and to communicate effectively with others.  The evidence does not reflect the Veteran having persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relative, own occupation or own name.

Although the Veteran implies a history of violence, such was unsupported.  Similarly, reports of suicidal ideation, illogical speech and obsessional rituals are remarkably inconsistent with the other evidence of record.  Although we have considered such evidence, we accord such evidence decreased probative value and lessened credibility.

Taken as a whole, the Board finds that throughout the period on appeal, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and are not on par with the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  The evidence shows that the symptoms of the Veteran's service-connected PTSD are significant, which is reflected by the 70 percent disability rating assigned during a period of appeal.  Throughout the period on appeal, the preponderance of the evidence, however, is against a finding that the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 100 percent disability rating criteria, which contemplates a total occupational and social impairment, with persistent delusions or hallucination; grossly inappropriate behavior; persistent danger of hurting self or other; or disorientation to time or place as contemplated by the 100 percent disability rating criteria.  .

In conclusion, the Board finds that PTSD is no more than 70 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2016).


IV.  TDIU

Legal Criteria 

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski,1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016);  see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See 38 C.F.R.§§ 3.340, 3.341, 4.16(a) (2016).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  Id.


Factual Background and Analysis

The August 2010 TDIU application, submitted via VA Form 21-8940, the Veteran maintains that his service-connected PTSD, hearing loss, tinnitus, and diabetes type II with residual prevents him from securing or following any substantially gainful occupation.  In this application, the Veteran reported that he last worked full-time in January 1970.  The Veteran stated in his TDIU application that he has not tried to obtain employment since he began disability in January 1970.  

In an August 2010 VA Form 21-8940, the Veteran indicated he last worked full time in January 1970.  The service-connected disabilities that prevented the Veteran from obtaining gainful occupation were his PTSD, hearing loss, tinnitus, and diabetes type II. 

A November 2010 medical addendum opinion was provided as to whether the Veteran's diabetes prevented him from being able to secure and maintain gainful employment.  The examiner reviewed the VA diabetes examination dated in August 2010, which indicated that the Veteran's diabetes is well controlled with diet alone.  The Veteran had hypertension and his history was negative for myocardial infarction and stroke.  He had no renal complication from his diabetes.  The examiner also noted his review of a July 2010 eye exam.  The eye exam revealed that the Veteran had mild non-proliferative diabetic retinopathy in both eyes.  There was no vision threatening condition during the examination.  A peripheral nerve examination dated in July 2010, indicated that the diabetes was controlled with diet and exercise.  The examiner opined that the Veteran should be able to secure and maintain substantially gainful employment.

In March 2011 VA medical addendum opinion, the examiner opined that the Veteran's diabetes did not render him unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran's medical history had no changes since the previous November 2010 medical opinion. 

In a March 2013 letter, VA Dr. D.L. the Veteran treating psychologist noted that the Veteran continued to experience extreme difficulties in social, occupational, familial, and public realms.  She determined that since March 2010, the Veteran had consistently exhibited occupational and social impairment with deficiencies in most areas, including work, family relations, judgment thinking, and mood.  Lastly, she opined that it would be highly unlikely that the Veteran would be able to find a work setting that could successfully accommodate his degree of symptomatic distress and functional impairment.

The March 2013 VA Form 9, the Veteran reported that since his return from Vietnam his PTSD and anger issues has caused him to not be able to be gainful employed.  The Veteran noted that he has not been able to maintain a job longer than a year since 1969.  Since 1969, he had been fired from every job due to his outburst of anger.

In an April 2013 letter, VA Dr. J.M.G., he reported the Veteran's PTSD symptoms deficiencies.  He indicated that the Veteran's PTSD symptoms caused him occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

A May 2014 letter submitted by the Veteran, he wrote that he was still unable to keep a job.  The Veteran reported that he still had trouble socializing with people. 

In a May 2015 letter, Dr. D.L. stated that the Veteran had demonstrated pervasive occupational and social impairment symptoms with deficiencies in most areas since at least March 2010, with dramatic worsening of symptoms and functionality in August 2012, which led to total and social impairment in March 2013.  

In June 2016, the Veteran testified that his PTSD caused him to have no social life or employment life.  He reported that he had not work since 1992 and his highest level of education is the 9th grade.  The Veteran testified that he had no additional education or training and he only been an infantryman in service and did construction type work out of the service.

Legal Analysis 

The Veteran's service-connected disabilities include PTSD (now assigned 70  percent disability ratings from November 2008), diabetes mellitus, type II, with diabetic retinopathy and early cataracts (assigned 20 percent from February 2004), tinnitus (assigned 10 percent from February 2005), diabetic peripheral neuropathy, and carpal tunnel syndrome, left upper extremity associated with diabetes mellitus, type II, with diabetic retinopathy and early cataracts (assigned 10 percent from September 2015), diabetic peripheral neuropathy, and carpal tunnel syndrome, right upper extremity associated with diabetes mellitus, type II, with diabetic retinopathy and early cataracts (assigned 10 percent from September 2015), diabetic peripheral neuropathy, and carpal tunnel syndrome, right lower extremity associated with diabetes mellitus, type II, with diabetic retinopathy and early cataracts (assigned 10 percent from September 2015), and diabetic peripheral neuropathy, and carpal tunnel syndrome, left lower extremity associated with diabetes mellitus, type II, with diabetic retinopathy and early cataracts (assigned 10 percent from September 2015), 

His combined rating meets the consideration for threshold requirements for a TDIU.  See 38 C.F.R. § 4.16 (a) (2016).  

The Veteran's August 2010 TDIU application, he indicated that his service-connected disabilities prevented him from securing or allowing any substantially gainful occupation.  In June 2016, the Veteran testified that his PTSD has caused him to have no social or employment life.  He reported that he had not work since 1992 and his highest level of education is the 9th grade.  The Veteran testified that he had no additional education or training and he only been an infantryman during service and did construction type manual labor after service.

Upon review of the evidence of record, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As outlined above, various evidence of record indicates the Veteran's service-connected disabilities affects his ability to secure or follow a substantially gainful occupation.  The medical opinion letters from the Veteran's VA psychologist and doctor discuss the functional impact of the Veteran's service-connected disabilities.  The Veteran has only done manual labor jobs after service.  The Veteran's service-connected diabetic peripheral neuropathy of both the bilateral lower and upper extremities limits him from doing manual labor type jobs for which he is trained.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board therefore concludes that entitlement to a TDIU is warranted and to this extent, the Veteran's claim is granted.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.16 (2016).


ORDER

Prior to March 13, 2013, a 70 percent for PTSD is granted.

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


